              Case 1:12-cv-04339-ALC-JLC Document 407 Filed 06/08/20 Page 1 of 1

                                      LIDDLE & ROBINSON,                      L.L.P.
                                             1177 Avenue of the Americas
                                                      5th Floor
                                               NEW YORK, N.Y. 10036
                                                      _______
                                                 Tel: (646) 452-7211
                                                www.liddlerobinson.com
                                                 Fax: (646) 452-7001                           6/8/2020
EDGAR M. RIVERA
 Direct Tel: (646) 400-2249
 Email: erivera@liddlerobinson.com



                                                               June 5, 2020

     VIA ECF

     Hon. Andrew L. Carter, Jr.
     United States District Judge
     Southern District of New York
     40 Foley Square
     New York, NY 10007

               Re:      Hernandez et al v. The Fresh Diet Inc., et al,
                        12 CV 4339

     Dear Judge Carter:

            We represent the Plaintiffs in the above-referenced action. We write to respectfully
     request a 30-day extension to submit a letter brief concerning the March 13, 2020 order.

             On March 13, 2020, the Court issued an order for the Parties to submit letter briefs
     constituting their positions on pre-judgment interest and addressing the amount of liquidated
     damages owed to Theresa Jackson under the Fair Labor Standards Act (“FLSA”). The Parties
     have been engaged in meaningful settlement discussions and believe we are close to a resolution.

             Defendants consent to this extension. This is Plaintiffs’ second request for an extension
     of this deadline; the Court has previously extended this deadline twice. If the Court grants this
     extension, the parties’ letters would be due by July 8, 2020. This extension will not impact any
     other dates.

               Thank you for Your Honor’s time and attention to this matter.


                                                               Very truly yours,


           Dated: June 8, 2020
                                                               Edgar M. Rivera
     cc:       All Counsel of Record (via ECF)
